COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )              No.  08-03-00416-CR
                                                                              )
IN RE:  VICTOR BUSTOS                                  )     AN ORIGINAL PROCEEDING
                                                                              )
                                                                              )              
IN MANDAMUS
                                                                              )
                                                                              )
 
MEMORANDUM  OPINION
 
Relator Victor Bustos seeks a
writ of mandamus to compel the trial court to reconsider the jury=s guilty verdict in an underlying
criminal case.  This Court has authority
to issue a writ of mandamus in a criminal law matter only if two conditions are
met:  (1) there is no adequate remedy at
law; and (2) the act sought to be compelled is ministerial.  Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.Crim.App. 1991). 
Relator has not established either of these conditions.  Instead, his petition is an improper
collateral attack on his conviction.  
Accordingly, the
petition for writ of mandamus is denied. 

 
 
September 25, 2003
DAVID WELLINGTON CHEW, Justice
 
Before Panel No. 1
Larsen, McClure, and Chew, JJ.
 
(Do Not Publish)